Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Employment Agreement”) dated as of June 15, 2004
(“Effective Date”), between UNIVERSAL HOSPITAL SERVICES, INC., a Delaware
corporation (the “Company”), and Rex Clevenger (the “Executive”).

 

The Company wishes to employ the Executive, and the Executive wishes to accept
employment with the Company, on the terms and conditions set forth in this
Agreement.

 

Accordingly, the Company and the Executive agree as follows:

 

1. Position; Duties. The Company agrees to employ the Executive, and the
Executive agrees to serve and accept employment, for the Term (as defined below)
as Senior Vice President, Chief Financial Officer of the Company, subject to the
direction and control of the Chief Executive Officer and the Board of Directors
of the Company (the “Board”), and, in connection therewith, to reside in the
Minneapolis, Minnesota area, to oversee and direct the development and execution
of the financial operations of the Company and to perform such other duties as
the Chief Executive Officer and Board may from time to time reasonably direct.
The Executive’s place of employment will be in the Minneapolis, Minnesota area.
During the Term, the Executive agrees to devote substantially all of his time,
energy, experience and talents during regular business hours, and as otherwise
reasonably necessary, to such employment, to devote his best efforts to advance
the interests of the Company and not to engage in any other business activities
of a material nature, as an employee, director, consultant or in any other
capacity, whether or not the Executive receives any compensation therefore,
without the prior written consent of the Board, provided, that Executive shall
be entitled to engage in such other business activities as do not unreasonably
conflict with the Executive’s duties and responsibilities to the Company
pursuant to this Employment Agreement upon notice to and consent by the Company,
which consent will not be unreasonably withheld. The Executive will not be given
duties inconsistent with his executive position.

 

2. Term of Employment Agreement. The term of the Executive’s employment
hereunder will begin as of the          day of June, 2004, and end as of the
close of business on the Date of Termination (as defined in Section 4(h)) (the
“Term”).

 

3. Compensation and Benefits.

 

(a) Base Salary. The Executive’s base salary will be an annual rate of $275,000,
payable in equal bi-weekly installments. The Board will review the Executive’s
base salary annually and make adjustments as it deems appropriate. Necessary
withholding taxes, FICA contributions and the like will be deducted from the
Executive’s base salary.

 



--------------------------------------------------------------------------------

(b) Bonus. In addition to the Executive’s base salary, the Executive will be
entitled to receive a target bonus of 65% of base salary under the Company’s
Executive Bonus Plan based on the Company’s achievement of the annual EBITDA
target established by the Board for each fiscal year (each an “EBITDA Target”),
on the same basis as other executives of the Company, as such plan has been
described to the Executive and may be amended from time to time by the Board.
Any bonus respecting fiscal year 2004 shall be prorated as of the date of the
beginning of the Executive’s term of employment and guaranteed at the 100%
prorated level. The EBITDA Target for any fiscal year will be subject to
adjustment by the Board, in good faith, to reflect any acquisitions,
dispositions and material changes to capital spending.

 

(c) Options. As of the Effective Date, the Company will grant to the Executive
options to purchase a total of 1,000,000 shares of the Company’s common stock,
$.01 par value (the “Common Stock”), at an exercise price of $1.00 per share,
which options shall be granted under the Company’s 2004 Stock Option Plan (the
“Plan”). A copy of the Plan has been provided to the Executive. Such options
will vest in accordance with, and will have such other terms as provided in, the
Stock Option Agreement attached hereto as Exhibit A.

 

(d) Moving Allowance. In addition to the payment of other compensation and
benefits under this Section 3, UHS will provide a moving allowance, not to
exceed $100,000 to compensate Executive for relocation expenses he incurs in
connection with his employment with UHS. If Executive voluntarily resigns
(without good cause) in the first twenty-four (24) months of employment
Executive shall reimburse UHS for all moving allowance expenses.

 

(e) Other. The Executive will be entitled to such health, life, disability,
pension, sick leave and other benefits as are generally made available by the
Company to its executive employees. The Executive will also accrue five weeks
paid vacation during each year during the Term, in accordance with and subject
to the Company’s vacation policy.

 

4. Termination.

 

(a) Death. This Employment Agreement will automatically terminate upon the
Executive’s death. In the event of such termination, the Company will pay to the
Executive’s legal representatives the Executive’s base salary in monthly
installments and continue to provide the benefits provided hereunder, in each
case for twelve months following such termination.

 

(b) Disability. If during the Term the Executive becomes physically or mentally
disabled whether totally or partially, either permanently or so that the
Executive is unable substantially and competently to perform his duties
hereunder for a period of 90 consecutive days or for 90 days during any
six-month period during the Term (a “Disability”), the Company may terminate the
Executive’s employment hereunder by written notice to the Executive. In the
event of such termination, the Company will pay to

 



--------------------------------------------------------------------------------

the Executive his base salary in monthly installments and continue to provide
the benefits provided hereunder, in each case for twelve months following such
termination.

 

(c) Cause. The Executive’s employment hereunder may be terminated at any time by
the Company for Cause (as defined herein) by written notice to the Executive. In
the event of such termination, all of the Executive’s rights to payments (other
than payment for services already rendered) and any other benefits otherwise due
hereunder will cease immediately. The Company will have “Cause” for termination
of the Executive’s employment hereunder if any of the following has occurred:

 

(i) the commission by the Executive of a felony for which he is convicted; or

 

(ii) the material breach by the Executive of his agreements or obligations under
this Agreement, if such breach is described in a written notice to the Executive
referring to this Section 4(c)(ii), and such breach is not capable of being
cured or has not been cured within thirty (30) days after receipt of such
notice.

 

(d) Without Cause. The Executive’s employment hereunder may be terminated at any
time by the Company without Cause by written notice to the Executive. In the
event of such termination, the Company shall

 

(i) continue to pay the Executive the Executive’s base salary and provide the
Executive continued group health plan benefits at the active employee rate and
in accordance with the Executive’s group health plan elections on the date of
termination through the date that is twelve months following the Date of
Termination and

 

(ii) pay to Executive within 10 days following the Date of Termination, a lump
sum payment equal to the amount of Executive’s bonus that would have been
payable to the Executive for the fiscal year in which the Date of Termination
occurs had the Company achieved 100% of the then applicable EBITDA Target for
such fiscal year.

 

(e) Resignation Without Good Reason. The Executive may terminate the Executive’s
employment hereunder upon sixty days’ prior written notice to the Company,
without Good Reason (as defined herein). In the event of such termination, all
of the Executive’s rights to payment (other than payment for services already
rendered) and any other benefits otherwise due hereunder will cease upon the
date of such termination.

 

(f) Resignation For Good Reason. The Executive may terminate the Executive’s
employment hereunder at any time upon thirty days’ written notice to the
Company, for Good Reason. In the event of such termination, the Company shall
(i) continue to pay the Executive the Executive’s base salary and provide the
Executive any benefits to which he is otherwise entitled under Section 3(d)
hereunder through the date that is twelve months

 



--------------------------------------------------------------------------------

following the Date of Termination and (ii) pay to Executive within 10 days
following the Date of Termination, a lump sum payment equal to the amount of
Executive’s bonus that would have been payable to the Executive for the fiscal
year in which the Date of Termination occurs had the Company achieved 100% of
the then applicable EBITDA Target for such fiscal year.

 

The Executive will have “Good Reason” for termination of the Executive’s
employment hereunder if, other than for Cause, any of the following has
occurred:

 

(i) the Executive’s base salary or the bonus (as a percentage of base salary) to
which the Executive may be entitled as the result of the Company reaching the
then applicable EBITDA Target under the Executive Bonus Plan has been reduced
other than in connection with an across-the-board reduction (of approximately
the same percentage) in executive compensation to executive employees imposed by
the Board in response to negative financial results or other adverse
circumstances affecting the Company;

 

(ii) the Board establishes an unachievable and commercially unreasonable EBITDA
Target that the Company must achieve in order for the Executive to receive a
bonus under Section 3(b) of this Employment Agreement;

 

(iii) the Company has reduced or reassigned a material portion of the
Executive’s duties hereunder, has required the Executive to relocate outside the
greater Minneapolis, Minnesota area or has relocated the corporate headquarters
of the Company outside the greater Minneapolis, Minnesota area or has removed or
relocated outside the greater Minneapolis area, a material number of employees
or senior management of the Company; or

 

(iv) the Company has breached this Employment Agreement in any material respect

 

(g) Change of Control. If the Executive is terminated without Cause or resigns
for Good Reason at any time within six months prior to, or twenty- four months
following, a Change of Control, and notwithstanding Sections 4(d) and 4(f), and
in lieu of amounts provided under Sections 4(d) and 4(f), the Company shall

 

(i) continue to pay the Executive the Executive’s base salary and provide the
Executive any benefits to which he is otherwise entitled under Section 3(d)
hereunder through the date that is eighteen months following the Date of
Termination and

 

(ii) pay to Executive within 10 days following the Date of Termination, a lump
sum payment equal to one hundred and fifty percent (150%) the amount of
Executive’s bonus that would have been payable to the Executive for the fiscal
year in which the Date of Termination occurs had the Company achieved 100% of
the then applicable EBITDA Target for such fiscal year.

 



--------------------------------------------------------------------------------

For purposes of this Section 4(g), “Change of Control” shall mean when any
“person” (as defined in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934), other than the Company, J.W. Childs Equity Partners, L.P. or any of
its affiliates, any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary, or any corporation
owned, directly or indirectly, by the stockholders of the Company, in
substantially the same proportions as their ownership of stock of the Company,
acquires, in a single transaction or a series of transactions (i) “beneficial
ownership” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of securities representing more than 50% of the combined voting power of the
Company (or, prior to a public offering, more than 50% of the Company’s
outstanding shares of Common Stock), or (ii) substantially all of the assets of
the Company. For purposes of this Section 4(g), “Subsidiary” shall mean any
corporation in an unbroken chain of corporations beginning with the Company if,
at the time of a Change of Control, each of the corporations (other than the
last corporation in the unbroken chain) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

 

(h) Date and Effect of Termination. The date of termination of the Executive’s
employment hereunder, pursuant to this Section 4, will be, (i) in the case of
Section 4(a), the date of the Executive’s death, (ii) in the case of Sections
4(b), (c) or (d), the date specified as the last day of employment in the
Company’s notice to the Executive of such termination, (iii) in the case of
Section 4(e), or 4(f), the date specified in the Executive’s notice to the
Company of such termination (in each case, the “Date of Termination”), or (iv)
in the case of Section 4(g), the date specified in the Executive’s notice to the
Company for resignation for Good Reason or the Company’s notice to the Executive
for termination without Cause. Upon any termination of the Executive’s
employment hereunder pursuant to this Section 4, the Executive will not be
entitled to any further payments or benefits of any nature pursuant to this
Employment Agreement, or as a result of such termination, except as specifically
provided for in this Employment Agreement or the Stockholders’ Agreement between
the Company and the equity security holders of the Company (the “Stockholders’
Agreement “), in any stock option plans adopted by the Company in accordance
with Section 3(b) hereof, or as may be required by law.

 

(i) Terminations Not a Breach. The termination of the Executive’s employment
pursuant to this Section 4 shall not constitute a breach of this Employment
Agreement by the party responsible for the termination, and the rights and
responsibilities of the parties under this Employment Agreement as a result of
such termination shall be as described in this Section 4.

 

5. Acknowledgment. The Executive agrees and acknowledges that in the course of
rendering services to the Company and its clients and customers, the Executive
will have access to and become acquainted with confidential information about
the professional, business and financial affairs of the Company and its
affiliates. The Executive acknowledges that the Company is engaged and will be
engaged in a highly competitive business, and the success of the Company in the
marketplace depends upon

 



--------------------------------------------------------------------------------

its good will and reputation for quality and dependability. The Executive
recognizes that in order to guard the legitimate interests of the Company and
its affiliates, it is necessary for the Company to protect all confidential
information. The existence of any claim or cause of action by the Executive
against the Company shall not constitute and shall not be asserted as a defense
to the enforcement by the Company of Section 6. The Executive further agrees
that the Executive’s obligations under Section 6 shall be absolute and
unconditional.

 

6. Confidentiality. Except as required by law, Executive agrees that during and
at all times after the Term, the Executive will keep secret all confidential
matters and materials of the Company (including its subsidiaries and
affiliates), including, without limitation, know- how, trade secrets, real
estate plans and practices, individual office results, customer lists, pricing
policies, operational methods, any information relating to the Company
(including any of its subsidiaries and affiliates) products, processes,
customers and services and other business and financial affairs of the Company
(collectively, the “Confidential Information”), to which the Executive had or
may have access and will not disclose such Confidential Information to any
person other than the Company, their respective authorized employees and such
other people to whom the Executive has been instructed to make disclosure by the
Board, in each case only to the extent required in connection with court
process. “Confidential Information” will not include any information which is in
the public domain during or after the Term, provided such information is not in
the public domain as a consequence of disclosure by the Executive in violation
of this Employment Agreement.

 

7. Modification. The Executive agrees and acknowledges that the perpetual
duration and scope of the covenants described in Section 6 are fair, reasonable
and necessary in order to protect the good will and other legitimate interests
of the Company and its subsidiaries, that adequate consideration has been
received by the Executive for such obligations, and that these obligations do
not prevent the Executive from earning a livelihood. If, however, for any reason
any court of competent jurisdiction determines that any restriction contained in
Section 6 is not reasonable, that consideration is inadequate or that the
Executive has been prevented unlawfully from earning a livelihood, such
restriction will be interpreted, modified or rewritten to include as much of the
duration, scope and geographic area identified in Section 6 as will render such
restrictions valid and enforceable.

 

8. Equitable Relief. The Executive acknowledges that the Company will suffer
irreparable harm as a result of a breach of this Employment Agreement by the
Executive for which an adequate monetary remedy does not exist and a remedy at
law may prove to be inadequate. Accordingly, in the event of any actual or
threatened breach by the Executive of any provision of this Employment
Agreement, the Company will, in addition to any other remedies permitted by law,
be entitled to obtain remedies in equity, including without limitation specific
performance, injunctive relief, a temporary restraining order and/or a permanent
injunction in any court of competent jurisdiction, to prevent or otherwise
restrain any such breach without the necessity of proving damages,

 



--------------------------------------------------------------------------------

posting a bond or other security, and to recover any and all costs and expenses,
including reasonable counsel fees, incurred in enforcing this Employment
Agreement against the Executive, and the Executive hereby consents to the entry
of such relief against the Executive and agrees not to contest such entry. Such
relief will be in addition to and not in substitution of any other remedies
available to the Company. The existence of any claim or cause of action by the
Executive against the Company or any of its subsidiaries, whether predicated on
this Employment Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of this Employment Agreement. The Executive agrees
not to defend on the basis that there is an adequate remedy at law.

 

9. Life Insurance. The Company may, at its discretion and at any time after the
execution of this Employment Agreement, apply for and procure, as owner and for
its own benefit, and at its own expense, insurance on the Executive’s life, in
such amount and in such form or forms as the Company may determine. The
Executive will have no right or interest whatsoever in such policy or policies,
but the Executive agrees that the Executive will, at the request of the Company,
submit himself to such medical examinations, supply such information and execute
and deliver such documents as may be required by the insurance company or
companies to which the Company or any such subsidiary has applied for such
insurance.

 

10. Successors; Assigns; Amendment; Notice. This Employment Agreement will be
binding upon and will inure to the benefit of the Company and will not be
assigned by the Company without the Executive’s prior written consent. This
Employment Agreement will be binding upon the Executive and will inure to the
benefit of the Executive’s heirs, executors, administrators and legal
representatives, but will not be assignable by the Executive. This Employment
Agreement may be amended or altered only by the written agreement of the Company
and the Executive. All notices or other communications permitted or required
under this Employment Agreement will be in writing and will be deemed to have
been duly given if delivered by hand, by facsimile transmission to the Company
(if confirmed) or mailed (certified or registered mail, postage prepaid, return
receipt requested) to the Executive or the Company at the last known address of
the party, or such other address as will be furnished in writing by like notice
by the Executive or the Company to the other.

 

11. Entire Agreement. This Employment Agreement, together with the agreements
specifically referred to herein, embodies the entire agreement and understanding
between the Executive and the Company with respect to the subject matter hereof
and supersedes all such prior agreements and understandings.

 

12. Severability. If any term, provision, covenant or restriction of this
Employment Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Employment Agreement will remain in full force and effect
and will in no way be affected, impaired or invalidated.

 



--------------------------------------------------------------------------------

13. Governing Law. This Employment Agreement will be governed by and construed
and enforced in accordance with the laws of the state of Minnesota applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws thereof.

 

14. Counterparts. This Employment Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument, and all signatures need not appear
on any one counterpart.

 

15. Headings. All headings in this Employment Agreement are for purposes of
reference only and will not be construed to limit or affect the substance of
this Employment Agreement.

 

UNIVERSAL HOSPITAL SERVICES, INC. By:  

/s/ Gary D. Blackford

Name:

 

Gary D. Blackford

Title:

 

President and Chief Executive Officer

/s/ Rex Clevenger

Rex Clevenger

 



--------------------------------------------------------------------------------

ANNEX 1

ACKNOWLEDGED BOARD POSITIONS

 